                    Case 19-12256-BLS          Doc 483      Filed 12/11/19         Page 1 of 15




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE,

                                                                )
In re                                                           )   Chapter   11

                                                                )
DESTINATION MATERNITY                                           )   Case   No. 19-12256 (BLS)
CORPORATION, et al.,t                                           )
                                     Debtors                    )   (Jointly Administered)
                                                                )

AMENDED2 NOTICE OF AGENDA FOR HEARING SCHEDULED FOR DECEMBER
12,2019, AT 9:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE
 BRENDAN L. SHANNON AT THE UNITED STATES BANKRUPTCY COURT FOR
  THE DISTRICT OF DELA\ryARE, LOCATED AT 824 NORTH MARI(ET STREET,
      6TH FLOOR, COURTROOM NO. I, WILMINGTON, DELAWARE 198013


CONTINUED MATTERS:

1           Debtors' Motion for Entry of an Order (I) Authorizing the Debtors to (A) File a
            Consolidated List of Creditors in Lieu of Submiuing a Separate Mailing Matrix for Each
            Debtor, (B) Þ-ile a Consolidated List of the Debtors' Thirty Largest Unsecured Creditors,
            (C) Redact Certain Personally Identihable Information for the Debtors' Employees, and
            (D) Waive the Requirement to Þ-ile Equity Lists and Modify Equity Holder Notice
            Requirements, and (II) Granting Related Relief [D.I. 4, filed on October 21,20191

            Response Deadline: November 7,2079 at 4:00 p.m. (ET)

            Responses Received:

            A        United States Trustee's Objection to the Debtors' Motion for Entry of an Order (I)
                     Authorizing the Debtors to (A) File a Consolidated List of Creditors in Lieu of
                     Submitting a Separate Mailing Matrix for Each Debtor, (B) Þ-ile a Consolidated
                     List of the Debtors' Thirty Largest Unsecured Creditors, (C) Redact Certain
                     Personally ldentifiable Information for the Debtors' Employees, and (D) Waive
                     the Requirement to File Equity Lists and Modify Equity Holder Notice

I The Debtors in these chapter I I
                                cases, along with the last four digits of each Debtor's federal tax identification
number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors' principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

2   Amended items appear in bold.

3 Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
CourtCall by telephone (866-582-687 8) or by facsimile (866-533-2946).


{   12s8.002-w00s926r.3J
                     Case 19-12256-BLS        Doc 483       Filed 12/11/19   Page 2 of 15




                       Requirements, and   (II) Granting Related Relief [D.I. l4l, filed on November   4,
                       20tel

            Related Documents:

            B          Declaration of Lisa Gavales, Chair of the Off,rce of the CEO of Destination
                       Maternity Corporation, in Support of Chapter l1 Petitions and F-irst Day Motions
                       [D.I. 17, filed on October 21,20191

             C.        Notice of Filing of Chapter 1l Petitions and Related Motions and Declarations
                       [D.I. 36, f,rled on October 2I,2019]

            D.         Order (I) Authorizing the Debtors to (A) File a Consolidated List of Creditors rn
                       Lieu of Submitting a Separate Mailing Matrix for Each Debtor, (B) File a
                       Consolidated List of the Debtors' Thirty Largest Unsecured Creditors, (C) Redact
                       Certain Personally Identihable Information for the Debtors' Employees, and (D)
                       Waive the Requirement to File Equity Lists and Modifu Equity Holder Notice
                       Requirements, and (II) Granting Related Relief lD.I. 76, entered on October 22,
                       20rel

            E.         Omnibus Notice of Second Day Hearing [D.I. 82, filed on October 22,20191

             Status: This matter is continued to the next omnibus hearing on January 21,2020 at
             10:00 a.m. (ET).

2            Motion of Wiseknit Factory Limited for Allowance and Payment of Administrative
             Expense Claim ID.I.2l9, filed onNovember 12,20191

             Response Deadline: December 5,2019 at 4:00 p.m. (ET); extended to January 14,2019 at
             4:00 p.m. (ET) for the Debtors

             Response Received:

             A.        Informal comments from the Debtors

             Related Documents: None.

             Status: This matter is continued to the next omnibus hearing on January   2I,2020 at 10:00
             a.m. (ET).

RESOLVED/MATTERS       R CERTIF'ICATE OF'NO
OBJECTION/CERTIFICATION OF COUNSEL:

-1           Debtors' Motion for Entry of an Order (I) Authorizingthe Debtors to þ-ile Under Seal the
             First Supplemental Declaration of Christopher T. Greco in Support of the Debtors'
             Application for tsntry of an Order Authorizing the Retention and Employment of
             Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the

{l   2s8.002-w00 s9261.3 }                              2
                     Case 19-12256-BLS        Doc 483       Filed 12/11/19   Page 3 of 15




            Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date and (II)
            Granting Related Relief [D.1.297, filed on November 21,20191

            Response Deadline: December 5,2019 at 4:00 p.m. (ET)

            Response Received:

            A.         Informal comments from the Office of the United States'I'rustee

            Related Documents:

            B          ISEALED] First Supplemental Declaration of Christopher T. Greco in Support of
                       the Debtors' Application for Entry of an Order Authorizing the Retention and
                       Employment of Kirkland & Ellis LLP and Kirkland & Ellis Intemational LLP as
                       Attorneys for the Debtors and Debtors In Possession Effective Nunc Pro Tunc to
                       the Petition Date [D.I. 27 5, filed on Novemb er 20, 2019]

             C         IREDACTED] First Supplemental Declaration of Christopher T. Greco ln
                       Support of the Debtors' Application for Entry of an Order Authorizing the
                       Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis
                       International LLP as Attorneys for the Debtors and Debtors In Possession
                       Effective Nunc Pro Tunc to the Petition Date [D.I. 276, fúed on Novembet 20,
                       20tel

             D         Certification of Counsel [D.I. 453, filed on December 6,20191

             E.        Order (I) Authorizing the Debtors to File Under Seal the F.irst Supplemental
                       Declaration of Christopher T. Greco in Support of the Debtors' Application for
                       Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis
                       LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and
                       Debtors in Possession Effective Nunc Pro Tunc to the Petition Date and (II)
                       Granting Related Relief [D.I. 460, entered on December 9,20191

             Status: On December 9, 2019, the Court entered an order granting the relief requested.
             Accordingly, a hearing regarding this matter is not required.

4            Motion of the Debtors for Entry of an Order Authorizing Debtors to File Under Seal the
             Declaration of Stephen Coulombe in Support of Motion of the Debtors for Entry of an
             Order Authorizing Implementation of Key Employee Retention Plan and Key Employee
             Incentive Plan [D.I. 328, filed on November 26,20191

             Response Deadline: December 5,2019 at 4:00 p.m. (ET); extended for the Office of the
             United States Trustee

             Response Received:

             A.        Informal comments from the Office of the United States Trustee

     2s8.002-v/00 s9261.3                               3
{l                          |
                    Case 19-12256-BLS         Doc 483       Filed 12/11/19    Page 4 of 15




            Related Documents

            B        ISEALED] Declaration of Stephen Coulombe in Support of Motion of the
                     Debtors for Entry of an Order Authorizing Implementation of Key Employee
                     Retention Plan and Key Employee Incentive Plan ID.l. 326, filed on November
                      26,20191

            C         IREDACTED] Declaration of Stephen Coulombe in Support of Motion of the
                      Debtors for Entry of an Order Authorizing Implementation of Key Employee
                      Retention Plan and Key Employee Incentive Plan [D.1. 327, filed on November
                      26,20191

            D.       Notice of Hearing [D.I.407, filed on December 4,20191

            E.        Certificate of No Objection [D.L 454, filed on December 6,20191

            F.        Order Authorizing Debtors to File Under Seal the Declaration of Stephen
                      Coulombe in Support of Motion of the Debtors for Entry of an Order Authorizing
                      Implementation of Key Employee Retention Plan and Key Employee Incentive
                      Plan [D.L 459, entered on December 9, 20191

            Status: On December 9, 2019, the Court entered an order granting the relief requested.
            Accordingly, a hearing regarding this matter is not required.

5           Motion of the Debtors for Entry of an Order (A) Establishing Bar Dates for F'iling Proofs
            of Claim; (B) Approving the F'orm, Manner, and Notice Thereof; and (C) Granting
            Related Relief [D.I. 330, filed on November 27,20191

            Response Deadline: December 5 ,2019 at 4:00 p.m. (ET); extended for the Official
            Committee of Unsecured Creditors
            Responses Received:

            A.        Informal objection from the Official Committee of Unsecured Creditors

            B.        Informal objection from Acadia Realty Limited Partnership, CenterCal Properties,
                      LLC, F-ederal Realty Investment Trust, G&I VI Promenade, LLC, KRE Colonie
                      Owner, LLC, MetroNational Corporation, PGIM Real Estate, Starwood Retail
                      Partners, LLC, The Forbes Company, The Macerich Company and Wayside
                      Commons Investors LLC

            Related Documents:

            C.        Certif,rcation of Counsel [D"I. 463, f,rlecl on December 10, 20191

            D.        Order Granting Motion of the Debtors for Entry of an Order (A)
                      Estabtishing Bar Dates for Filing Proofs of Claim; (B) Approving the Form,


    12s8.002-w00s926t.3}                                4
{
                    Case 19-12256-BLS        Doc 483       Filed 12/11/19   Page 5 of 15




                      Manner, and Notice Thereof; and (C) Granting Related Relief ID.l. 467,
                      entered on December 10, 20191

            Ë!qf5: On   December 10, 2019, the Court entered an order granting the relief
            requested. Accordingly, a hearing regarding this matter is not required.

MATTERS GOING FORIWARD:

6           Debtors' Application for Entry of an Order (I) Authorizing the Debtors to Retain A&G
            Realty Partners, LLC as a Real Estate Consultant and Advisor Nunc Pro Tunc to
            November 5, 2019 and (II) Waiving Certain Reporting Requirements Pursuant to
            Bankruptcy Local Rule 2016-2(h) [D.I. 299, filed on November 27,20191

            Response Deadline: December 5,2019 at 4:00 p.m. (ET); extended for the Official
            Committee of Unsecured Creditors to December 10, 2019 at 4:00 p.m. (ET)

            Response Received:

            A.        Informal comments from the Office of the United States Trustee

            B.        Informal comments from the Official Committee of Unsecured Creditors

            Related Documents:

            C.        Certification of Counsel [D.I.480, filed on December ll,2019]

            Status: A certification of counsel has been filed and submitted in accordance with
            the Court's procedures. Accordingly, a hearing regarding this matter is not
            required.

7           Debtors' Motion for Entry of an Order (I) Approving the F'orm APA, (II) Authorizing the
            Sale of Assets Outside the Ordinary Course of Business through the Winning Bid, (IIf
            Authorizing the Sale of Substantially All of the Debtors' Assets Free and Clear of Liens,
            Claims, Encumbrances, and Interests, (IV) Authorizing the Assumption and Assignment
            of Certain Executory Contracts and Unexpired Leases, and (V) Granting Related Relief
            [D.I. 300, filed on November 21,2019]

            Cure Response Deadline: December 3 ,2019 at 4:00 p.m. (ET); extended for Goodwill
            Industries of Southern New Jersey and Philadelphia, Inc. to December 4,2019 at 4:00
            p.m. (ET) and the Chubb Insurance Companies to December 6,2019 at 4:00 p.m. (ET);
            and

            Landlord Cure/Adequate                Resnonscs Rcccivcd

              A.      Informal response from MIR Hanson Associates




     2s8.002-wo0 s9261.3}                              5
{l
                  Case 19-12256-BLS        Doc 483       Filed 12/11/19   Page 6 of 15




           B.       Informal response from RED Sparks SPE, LLC, BIG Sparks LLC and BIG Sparks
                    Reverse   LLC

           C.       Informal response from IVT Renaissance II LP

           D.       Informal response from Shops at River Park

           E.       Preliminary Objection to Notice of Potential Assumption and Assignment of
                    Executory Contracts or Unexpired Leases and Cure Amount [D.L 288, f,rled on
                    November 20,20191

           F        The Taubman Landlords' Precautionary Objection to the Notice of Sale, Bidding
                    Procedures, Auction and Sale Hearing, Notice of Potential Assumption and
                    Assignment of Executory Contracts or Unexpired Leases and Cure Claim
                    Objection [D.I. 314, filed on November 25,20191

           G        Objection and Reservation of Rights of Washington Prime Group Inc. to the
                    Debtors' Notice of Potential Assumption and Assignment of Executory Contracts
                    or Unexpired Leases and Cure Amount !D.I.322, fìled on November 26,20191

           H        Limited Objection of CBL & Associates Management, Inc. to Debtors' Notice of
                    Potential Assumption and Assignment of Executory Contracts or Unexpired
                    Leases and Cure Amount [D.I.344, filed on December 2,20191

           I        Limited Objection and Reservation of Rights of Simon Property Group, Inc. to
                    Debtors' Notice of Potential Assumption and Assignment of Executory Contracts
                    or Unexpired Leases and Cure Amount 1D.1.347, filed on December 2,20191

           J        Objection and Reservation of Rights of Twin Oaks Properties,Inc. to the Debtors'
                    Notice of potential Assumption and Assignment      of Executory Contracts or
                    Unexpired Leases and Cure Amount [D.I. 351, filed on December 2,20T9]

           K.       Limited Objection   of
                                         South Coast Plaza to Debtors' Notice of Potential
                    Assumption and Assignment of Executory Contracts or Unexpired Leases and
                    Cure Amount [D.I. 360, filed on December 2,20191

           L.       Objection of IREIT Þ-lowood Dogwood, L.L.C. to Notice of Potential Assumption
                    and Assignment of Executory Contracts or Unexpired Leases and Cure Amount
                    ïD.I. 367, filed on December 3,20191

           M.       Objection of BRE RC Alamo Ranch TX LP to Notice of Potential Assumption
                    and Assignment of Executory Contracts or Unexpired Leases and Cure Amount
                    [D.I. 368, f,rled on December 3,2019]

           N        CenterPoint Owner, LLC'S Limited Objection to (A) Debtors' Proposed Cure
                    Amount; (B) Assumption and Assignment of Lease; and (C) Sale to Stalking
                    Horse Bidder or Other Buyer Absent Assumption and Assignment or Sufficient
                    Adequate Protection [D.I. 369, filed on December 3,2019]

                                                     6
{ 1258.002-W005926r.3)
                 Case 19-12256-BLS       Doc 483       Filed 12/11/19   Page 7 of 15




          o       Objection of Atlanta Outlet Shoppes, LLC, BFO Factory Shoppes LLC, Bluegrass
                  Outlet Shoppes CMBS, LLC, El Paso Outlet Center CMBS, LLC, DLC
                  Management Corp., Retail Properties of America, Inc. and Westfield, LLC to the
                  Notice of Potential Assumption and Assignment of Executory Contracts or
                  Unexpired Leases and Cure Amount ID.l.372, filed on December 3,20191

         P        Objection of Acadia Realty Limited Partnership, Centercal Properties, LLC,
                  Federal Realty Investment Trust, G&I VI Promenade,LLc, KRE Colonie Owner,
                  LLC, Metronational Corporation, PGIM Real Estate, Starwood Retail Partners,
                  LLC, The Forbes Company, 'fhe Macerich Company and Wayside Commons
                  Investors LLC to the Notice of Potential Assumption and Assignment of
                  Executory Contracts or Unexpired Leases and Cure Amount [D.I. 378, filed on
                  December 3,20191

         a        Objection of Brookfield Property REIT, Inc., Hines Global REIT, Inc., Jones
                  Lang Lasalle Americas, Inc., Site Centers Corp., and Turnberry Associates to
                  Notice of Potential Assumption and Assignment of Executory Contracts or
                  Unexpired Leases and Cure Amount [D.I. 387, filed on December 3,20191

         R.       Supplemental Objection & Reservation of Rights of Haines -Florence, LLC and
                  Whitesell Construction Co. to Preliminary Objection to Notice of Potential
                  Assumption and Assignment of Executory Contracts or Unexpired Leases and
                  Cure Amount [D.I. 388, filed on December 3,2019f

         S        Objection of Plaza Las Americas, Inc. to: Notice of Sale, Bidding Procedures,
                  Auction and Sale Hearing; Notice of Potential Assumption and Assignment of
                  Unexpired Leases and Cure Amount; and Motion for Order Approving APA and
                  Authorizing Sale of Substantially all of the Debtors' Assets [D.I. 396, filed on
                  December 3,20191

         T        Objection of IRC Orland Park Place, L.L.C. to Notice of Potential Assumption
                  and Assignment of Executory Contracts or Unexpired Leases and Cure Amount
                  !D.I.397, filed on December 3,20191

         Status: The Winning Bid reflects that any assumption and assignment of nonresidential
         real estate leases will be subject to further notice of hearing and does not include
         designation rights. Accordingly, items 7.4 through 7.T are not going forward.

         Other Contract Cure Responses Received:

         U.       Informal response from Tetra Financial Group, L.L.C

         V.       Informal response from Blackhawk Network

         W.       Informal response from Logistyx Technologies, LLC

         X.       Informal response from Anexinet Corporation

{r2ss.oo2-woo   sg26t.3}                           7
                   Case 19-12256-BLS         Doc 483       Filed 12/11/19   Page 8 of 15




          Y           Limited Objection of Clutch Holdings LLC to Notice of Potential Assumption
                      and Assignment of Executory Contracts or Unexpired Leases and Cure Amount
                      [D.I. 3 I 8, f,rled on Novemb er 26, 2019]

          Z.          Declaration of Robert Phillips, President of Able Cleaning Service of NJ, L.L.L.,
                      Creditor, in Objection to Notice of Potential Assumption and Assignment of
                      Executory Contracts or Unexpired Leases and Cure Amount [D.I. 354, filed on
                      December 2,20191

          AA          Limited Objection of OKI Data Americas, Inc. to the Debtors' Notice of Potential
                      Assumption and Assignment of executory Contracts or Unexpired Leases and
                      Cure Amount [D.I. 357, filed on December 2,2019]

          BB.         Limited Objection and Reservation of Rights of United Parcel Service to Debtors'
                      Amended Notice of Potential Assumption and Assignment of Executory
                      Contracts or Unexpired Leases and Cure Amount [D.I. 370, filed on December 3,
                      20reï

          CC.         Limited Objection of National Maintenance Services, Inc. to the Debtors' Notice
                      of Potential Assumption and Assignment of Executory Contracts or Unexpired
                      Leases and Cure Amount [D.I. 371, filed on December 3,2019]

          DD          Objection and Reservation of Rights of Stored Value Solutions, a Division of
                      Comdata Inc. to Debtors' Notice of Potential Assumption and Assignment of
                      Executory Contracts or Unexpired Leases and Cure Amount, as Amended [D.I.
                      374, filed on December 3,2019f

          EE.         Limited Objection of Garda CL Atlantic, Inc. to Notice of Potential Assumption
                      and Assignment of Executory Contracts or Unexpired Leases and Cure Amount
                      [D.I. 375, f,rled on December 3,20191

          F-Þ-.       Objection of Salesforce.Com, Inc. to the Potential Assumption and Assignment of
                      Certain Executory Contracts and Cure Costs in Connection with the Sale of
                      Substantially All Assets, and Reservation of Rights lD.l.379, filed on December
                      3,20t91

           GG         Limited Objection and Reservation of Rights of Google LLC to Notice of
                      Potential Assumption and Assignment of Executory Contracts and Unexpired
                      Leases and Cure Amount [D.I. 381, filed on December 3,2019]

           HH.        Bed Bath& Beyond Inc. and Buy Buy Baby, Inc.'s Objection and Reservation of
                      Rights with Respect to Potential Assumption and Assignment of Executory
                      Contracts and/or Unexpired Leases [D.I. 391, filed on December 3,2019]




                                                       8
{ l 2s8.002-w00 s926t.3 )
                    Case 19-12256-BLS        Doc 483      Filed 12/11/19    Page 9 of 15




          il         Limited Objection of Liverpool (Importaicones Globastic S.A. DE C.V.) to
                     Notice of Potential Assumption and Assignment of Executory Contracts or
                     Unexpired Leases and Cure Amount [D.I. 395, f,rled on December 3,2019]

          JJ         Limited Objection and Reservation of Rights of Goodwill Industries of Southern
                     New Jersey and Philadelphia, Inc. to Proposed Cure Amount set Forth in the
                     Debtors' Notice of Potential Assumption and Assignment of Executory Contracts
                     or Unexpired Leases and Cure Amount [D.I. 413, filed on December 4,2019]

          KK.        Limited Objection of Veeam Payment Solutions and Var Technology Finance to
                     the Notice of Potential Assumption and Assignment of Executory Contracts or
                     Unexpired Leases and Cure Amount fDocket No. 267] lD.l. 444, filed on
                     December 6,20191

          LL.        Objection of the New Jersey Economic Development Authority to the Debtors'
                     Notice of Potential Assumption and Assignment of Executory Contracts or
                     Unexpired Leases and Cure Amount 1D.I.449, filed on December 6,2019)

          Status: The Winning Bid does not contemplate assumption and assignment of any of the
          executory contracts subject to items 7.U through 7.MM. Accordingly, items 7.U through
          7.MM are not going forward.

          Sale Response Deadline: December 6,2019 at 4:00 p.m. (ET); extended to December 9,
          2019 for the Official Committee of Unsecured Creditors

          Responses Received:

          MM.         Informal response from the'fexas Taxing Authorities

          NN          Mead Johnson & Company LLC's Preliminary Objection to Notice of Potential
                      Assumption and Assignment of Executory Contracts or Unexpired Leases and
                      Cure Amount [D.I.377, filed on December 3,2019]

          oo          Landlord Hilldale Shopping Center LLC's Objection to Debtors' (I) Potential
                      Assumption and Assignment of Lease or (II) in the Alternative, Entry into an
                      Agency Agreement for the Conduct of Store Closing Sales in Connection with
                      Sale of Debtors' Assets [D.I. 382, filed on December 3,20191

          PP          Landlord Palm Beach Outlets I, LLC's Objection to Debtors' (I) Potential
                      Assumption and Assignment of Lease or (II) in the Alternative, Entry into an
                      Agency Agreement for the Conduct of Store Closing Sales in Connection with
                      Sale of Debtors' Assets [D.I. 383, filed on December 3,20191

           aa         ISEALED] Comcast Cable Communications Management, LLC's (A) Objection
                      to Cure Amount and Assumption and Assignment of an Executory Contract
                      between the Debtors and Comcast Proposed in Debtors' Notice of Potential

                                                      9
{ 1 2s8.002-w00 s926r.3 )
                      Case 19-12256-BLS          Doc 483        Filed 12/11/19   Page 10 of 15




                         Assumption and Assignment of Executory Contracts or Unexpired Leases and
                         Cure Amount and (B) Limited Objection to the Debtors' Motion for Entry of an
                         Order (I) Approving the Form APA, (II) Authorizing the Sale of Assets Through
                         the Winning Bid, (III) Authorizing the Sale of Substantially all of the Debtors'
                         Assets Þ'ree and Clear of Liens, Claims, Encumbrances, and Interests, (IV)
                         Authorizing the Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases, and (V) Granting Related Relief [D.I. 385, filed on December
                         3,20191

            RR.          IREDACTED] Comcast Cable Communications Management, LLC's (A)
                         Objection to Cure Amount and Assumption and Assignment of an Executory
                         Contract between the Debtors and Comcast Proposed in Debtors' Notice of
                         Potential Assumption and Assignment of Executory Contracts or Unexpired
                         Leases and Cure Amount and (B) Limited Objection to the Debtors' Motion for
                         Entry of an Order (I) Approving the Form APA, (II) Authorizing the Sale of
                         Assets Through the Winning Bid, (III) Authorizing the Sale of Substantially all of
                         the Debtors' Assets Free and Clear of Liens, Claims, Encumbrances, and
                         Interests, (IV) Authofizing the Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases, and (V) Granting Related Relief [D.I. 386, filed
                         on December   3,20I9f

            SS           Reservation of Rights of Washington Prime Group Inc. to the Debtors' Proposed
                         Sale of Assets to the Stalking Horse [D.1.439, filed on December 6,2019]

            TT           Limited Objection and Reservation of Rights of OKI Data Americas, Inc. with
                         Respect to the Sale of Substantially all the Debtors' Assets lD.I. 44I, filed on
                         December 6,20191

            UU.          Limited Objection of Atlanta Outlet Shoppes, LLC, BÞ-O Factory Shoppes LLC,
                         Bluegrass Outlet Shoppes CMBS, LLC, El Paso Outlet Center CMBS, LLC, DLC
                         Management Corp., Retail Properties of America, Inc. and Westfield, LLC to the
                         Debtors' Motion for Entry of an Order (I) Approving the Form APA, (II)
                         Authorizing the Sale of Assets Outside the Ordinary Course of Business through
                         the Winning Bid, (III) Authorizing the Sale of Substantially all of the Debtors
                         Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (IV)
                         Authorizing the Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases, and (V) Granting Related Relief [D.1.443, filed on December
                         6,20191

            VV.          Objection and Reservation of Rights of Acadia Realty Limited Partnership,
                         Centercal Properties, LLC, Federal Realty Investment Trust, G&I VI Promenade,
                         LLC, KRE Colonie Owner, LLC, Metronational Corporation, PGIM Real Estate,
                         Starwood Retail Partners, LLC, The Þ'orbes Company, The Macerich Company
                         and V/ayside Commons Investors LLC to Debtors' Motion for Entry of an Order
                         (I) Approving the Form APA, (II) Authorizing the Sale of Assets Outside the
                         Ordinary Course of Business through the Winning Bid, (III) Authorizing the Sale


{l   2s8,002-w00   s9261 .3   |                            l0
                   Case 19-12256-BLS          Doc 483        Filed 12/11/19   Page 11 of 15




                        of Substantially all of the Debtors' Assets Free and Clear of Liens, Claims,
                        Encumbrances, and Interests, (IV) Authorizing the Assumption and Assignment
                        of Certain Executory Contracts and Unexpired Leases, and (V) Granting Related
                        Relief [D.1.445, f,rled on December 6,2019]

            WW.         Westchester Fire Insurance Company's Limited Objection to the Debtors'      Sale
                        Motion lD.l. 447, filed on December 6,20191

            XX.         Limited Objection of Haines -Florence, LLC and Whitesell Construction Co. to
                        the Debtors' Motion for Entry of an Order (I) Approving the Form APA, (II)
                        Authorizing the Sale of Assets Outside the Ordinary Course of Business through
                        the Winning Bid, (III) Authorizing the Sale of Substantially all of the Debtors'
                        Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (IV)
                        Authorizing the Assumption and Assignment of Certain Executory Contracts and
                        Unexpired Leases, and (V) Granting Related Relief [D.I. 448, flrled on December
                        6,20191

            YY          Objection of the United States Trustee to Debtors'Motion for Entry of an Order
                        (I) Approving the Form APA, (II) Authorizing the Sale of Assets Outside the
                        Ordinary Course of Business through the Winning Bid, (III) Authoizing the Sale
                        of Substantially all of the Debtors' Assets Free and Clear of Liens, Claims,
                        Encumbrances, and Interests, (IV) Authorizing the Assumption and Assignment
                        of Certain Executory Contracts and Unexpired Leases, and (V) Granting Related
                        Relief [D.L 450, filed on December 6,20191

            ZZ.         Reservation of Rights of Brookfield Property REIT, Inc., Hines Global REIT,
                        Inc., Jones Lang LaSalle Americas, Inc., SITE Centers Corp., and Turnberry
                        Associates Regarding Potential Assumption or Assumption and Assignment of
                        Unexpired Leases [D.I. 456, filed on December 6,20191

            Related Documents

            AAA. Order (I) Approving the Bidding Procedures, (II)         Scheduling the Bid Deadline
                        and the Auction, (III) Approving the Form and Manner of Notice Thereof, and
                        (IV) Granting Related Relief [D.I. 253, November 14,20191

            BBB. Notice of Sale, Bidding Procedures, Auction          and Sale Hearing !D.I.254, filed on
                        November 14,20191

            CCC. Notice         ofPotential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Amount !D.I.267, filed on November 19,20191

            DDD. Notice of Filing Amended Schedule A-l to the Notice of Potential Assumption
                 and Assignment of Executory Contracts or Unexpired Leases and Cure Amount
                        1D.1.294, filed on November 21,20191



    12s8.002-W00s926   1,3 )
                                                        11
{
                  Case 19-12256-BLS        Doc 483           Filed 12/11/19   Page 12 of 15




          EEE. Order (I) Approving the Debtors' Selection of a Stalking Horse Bidder, (II)
               Approving Bid Protections in Connection Therewith, (III) and Granting Related
                     Relief [D.I. 398, entered on December 3,20191

          FFF.       Notice of Auction Location   |DJ   452, f,rled on December 6,20191

          GGG. Notice         of
                               Cancellation   of Auction and Winning Bidder lD.I.         457, filed on
                     December 9,20191

          HHH. Objection of the Chubb Companies to the Debtors' Proposed Sale of Assets,
                     the Proposed Assumption and Assignment of Certain Policies and the Cure
                     Claim Amount Associated Therewith [D.I. 440, filed on December 6120l9l

          ilI.       Joinder of the Contractual Joint Venture of Gordon Brothers Retail
                     Partners, LLC and Hilco Merchant Resources, LLC to the Debtorsr Reply to
                     Objection of the United States Trustee to Debtors' Sale Motion lD.l. 473,.
                     filed on December   llr2Ûl9l
          JJJ.       Debtors' Reply in Support of Debtors' Motion for Entry of an Order (I)
                     Approving the Form APA, (II) Authorizing the Sale of Assets Outside the
                     Ordinary Course of Business through the Winning Bid, (III) Authorizing the
                     Sale of Substantially Atl of the Debtors Assets Free and Clear of Liens,
                     Claims, Encumbrances, and Interests, (IV) Authorizing the Assumption and
                     Assignment of Certain Executory Contracts and Unexpired Leases, and (V)
                     Granting Related Relief [D.I. 475, filed on December 11,2019ì

          KKK. Declaration of Neil A. Augustine in Support of Debtors' Motion for Entry of
               an Order (I) Approving the Form APA, (II) Authorizing the Sale of Assets
               Outside the Ordinary Course of Business through the Winning Bid, (III)
               Authorizing the Sale of Substantiatty All of the Debtors Assets Free and
               Clear of Liens, Claims, Encumbrances, and Interests, (IV) Authorizing the
                     Assumption and Assignment of Certain Executory Contracts and Unexpired
                     Leases, and (V) Granting Related Relief [D.I. 478, filed on December 11,
                     20tel

          LLL.       Notice of Filing of Amended APA 1D.1.479, filed on December 11,20191

          MMM. Notice of Filing of Proposed Sale Order [D.I. 482, filed on December 11,
               20tel

          Status: The informal response from the Texas Taxing Authorities (item 7.MM), the
          formal objections from Comcast Cable Communications Management, LLC (items 7.QQ
          and 7.RR), Westchester Fire Insurance Company (item 7.WW) and Chubb
          Companies (item 7.HHH) have been resolved. Mead Johnson & Company LLC (item
          7.NN) has been removed from the assigned contracts schedule and the objection is
          therefore not going forward. The Debtors are also working to resolve the objections


{ I 2s8.002-W00 s9261.3   |                             t2
                   Case 19-12256-BLS       Doc 483        Filed 12/11/19   Page 13 of 15




            related to store closing procedures (items 7.OO,7.PPr 7.SS, 7.UUr 7.VV, and 7.ZZ)
            This matter is going forward.

8           Motion of the Debtors for Entry of an Order Authorizing Implementation of Key
            Employee Retention Plan and Key Employee Incentive Plan [D.I. 325, filed on
           November 26,20191

            Response Deadline: December 9,2019 at 4:00 p.m. (ET)

            Responses Received:

                                                                              -frustee
            A.       Informal comments from the Office of the United States

            B        Informal comments from the Secured Lenders

            C        Limited Objection of the Official Committee of Unsecured Creditors to (I)
                     Motion of the Debtors for Entry of an Order Authorizing Implementation of Key
                     Employee Retention Plan and Key Employee Incentive Plan; and (II) Motion to
                     Schedule Hearing on Motion for December 3, 2019 [D.I. 346, f,rled on December
                     2,20191

            Related Documents

            D        [SEALED] Declaration of Stephen Coulombe in Support of Motion of the
                     Debtors for Entry of an Order Authorizing Implementation of Key Employee
                     Retention Plan and Key Employee Incentive Plan lD.l. 326, flrled on November
                     26,20191

            E.       IREDACTED] Declaration of Stephen Coulombe in Support of Motion of the
                     Debtors for Entry of an Order Authorizing Implementation of Key Employee
                     Retention Plan and Key Employee Incentive Plan ÍD.1. 327, f,rled on November
                     26,20191

            Þ-       Order Granting Motion to Shorten Time for Notice of Motion of the Debtors for
                     Entry of an Order Authorizing Implementation of Key Employee Retention Plan
                     and Key Employee Incentive Plan [D.I. 394, entered on December 3, 20191

            G.       Notice of Hearing [D.I. 401, filed on December 3,2019]

            D.       Certification of Counsel [D.I. 481, filed on December 11, 20191

            fulus:A certification of counsel has been filed and submitted in accordance with
            the Court's procedures. Accordingly, a hearing regarding this matter is not
            required.

9           Motion of Comcast Cable Communications Management, LLC for Authority to File
            Under Seal Portions of its (A) Objection to Cure Amount and Assumption and

{   r2s8.002-w00s9261 3\                             13
                    Case 19-12256-BLS       Doc 483        Filed 12/11/19   Page 14 of 15




           Assignment of an Executory Contract Between the Debtors and Comcast Proposed in
           Debtors' Notice of Potential Assumption and Assignment of Executory Contracts or
           Unexpired Leases and Cure Amount and (B) Limited Objection to the Debtors' Motion
           for Entry of an Order (I) Approving the Form APA, (II) Authorizing the Sale of Assets
           Through the Winning Bid, (III) Authorizing the Sale of Substantially all of the Debtors'
           Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (IV) Authorizing
           the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
           and (V) Granting Related Relief [D.I. 384, filed on December 3,2019]

           Response Deadline: December 10,20T9 at 4:00 p.m. (ET)

           Responses Received: None.

           Related Documents:

           A.        ISEALED] Comcast Cable Communications Management, LLC's (A) Objection
                     to Cure Amount and Assumption and        Assignment of an Executory Contract
                     Between the Debtors and Comcast Proposed in Debtors' Notice of Potential
                     Assumption and Assignment of Executory Contracts or Unexpired Leases and
                     Cure Amount and (B) Limited Objection to the Debtors' Motion for Entry of an
                     Order (I) Approving the Form APA, (II) Authorizing the Sale of Assets Through
                     the V/inning Bid, (III) Authorizing the Sale of Substantially all of the Debtors'
                     Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (IV)
                     Authorizing the Assumption and Assignment of Certain Executory Contracts and
                     Unexpired Leases, and (V) Granting Related Relief [D.I. 385, filed on December
                     3,20197

           B         IREDACTED] Comcast Cable Communications Management, LLC's (A)
                     Objection to Cure Amount and Assumption and Assignment of an Executory
                     Contract Between the Debtors and Comcast Proposed in Debtors' Notice of
                     Potential Assumption and Assignment of Executory Contracts or Unexpired
                     Leases and Cure Amount and (B) Limited Objection to the Debtors' Motion for
                     Entry of an Order (I) Approving the Form APA, (II) Authorizing the Sale of
                     Assets Through the \Minning Bid, (III) Authorizing the Sale of Substantially all of
                     the Debtors' Assets Free and Clear of Liens, Claims, Encumbrances, and
                     Interests, (IV) Authoizing the Assumption and Assignment of Certain Executory
                     Contracts and Unexpired Leases, and (V) Granting Related Relief [D.L 386, filed
                     on December 3,20191

            C.       Order Granting Motion for Expedited Consideration of the Motion of Comcast
                     Cable Communications Management, LLC for Authority to File Under Seal
                     Portions of its (A) Objection to Cure Amount and Assumption and Assignment of
                     an Executory Contract Between the Debtors and Comcast Proposed in l)ebtors'
                     Notice of Potential Assumption and Assignment of Executory Contracts or
                     Unexpired Leases and Cure Amount and (B) Limited Objection to the Debtors'
                     Motion for Entry of an Order (I) Approving the Form APA, (II) Authorizing the
                     Sale of Assets through the Winning Bid, (IIÐ Authorizing the Sale of

{   l2ss.oo2-woo   ss26r.3J                           14
                     Case 19-12256-BLS         Doc 483        Filed 12/11/19   Page 15 of 15




                        Substantially   all of the Debtors' Assets Free and Clear of Liens, Claims,
                        Encumbrances, and Interests, (IV) Authorizing the Assumption and Assignment
                        of Certain Executory Contracts and Unexpired Leases, and (V) Granting Related
                        Relief [D.I. 458, entered on December 9,20I9f

              Status: This matter is going forward.

Dated: December lI, 2019
Wilmington, Delaware                         LANDIS             &co

                                             Adam              (DE Bar No. 3407)
                                             Keni K. Mumford (DE Bar No. 4186)
                                             Jennifer L. Cree (DE Bar No. 5919)
                                             919 North Market Street, Suite 1800
                                             Wilmington, Delaware I 9801
                                             Telephone: (302) 467-4400
                                             Facsimile: (302)467-4450
                                             Email:         landis@lrclaw.com
                                                            mumford@lrclaw.com
                                                            cree@lrclaw.com

                                             -and-

                                             KIRI(LAND & ELLIS LLP
                                             KIRI(LAND & ELLIS INTERNATIONAL LLP
                                             Christopher 'l'. Greco, P.C. (Admitted pro hac vice)
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email:           christopher.greco@kirkland.com

                                             Co-Counsel to the Debtors and Debtors in Possession




         8.002-w00 s926t.3)                              15
{ l 2s
